Citation Nr: 0728202	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left plantar warts.

2.  Entitlement to service connection for Meniere's disease, 
including as secondary to service-connected tinnitus and 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from April 1979 to August 
2000. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 2005 and January 2006 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Lincoln, Nebraska.

The March 2005 rating decision denied entitlement to service 
connection for Meniere's disease.  

The January 2006 rating decision, in pertinent part, granted 
service connection for left plantar warts, and assigned a 
noncompensable disability evaluation, effective April 18, 
2005.

This case was previously before the Board in April 2007, 
wherein the veteran's claims were remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Competent clinical evidence of record establishes that 
the left plantar warts are painful, without demonstration 
that they are unstable, productive of limitation of function 
of the left foot, or involve an area that exceeds 6 square 
inches.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's Meniere's disease is causally or 
etiologically related to his service in the military, or 
service-connected right ear hearing loss or tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial disability rating 
for left plantar warts have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Codes 7819, 7801-7805 (2006).

2.  Meniere's disease was not incurred in, or aggravated by, 
active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of December 2004, May 2005, and October 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claims for an increased 
disability rating and for service connection.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims. 

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims, no disability ratings or effective dates 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal were decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Increased Disability Evaluation

The RO assigned a noncompensable disability evaluation for 
the veteran's left plantar warts by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code 7819.  See 38 C.F.R. § 4.20 (2006) 
(when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous).  According to Diagnostic Code 7819, benign skin 
growths are to be rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DCs 7801-7805), or impairment of 
function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2006).

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's left 
plantar warts, the Board finds that the veteran's disability 
picture is most consistent with a 10 percent initial 
disability evaluation.  The objective clinical evidence of 
record does not show that the veteran's left plantar warts 
are deep, cause limited motion, or exceeds 6 square inches.  
See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Likewise, while 
the Board acknowledges that the veteran's left plantar warts 
are superficial, there is no evidence of record that shows 
that the veteran's left plantar warts exceed an area of 144 
square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.

Additionally, the Board finds that the veteran's left plantar 
warts also do not warrant a compensable disability evaluation 
under Diagnostic 
Code 7805, as the veteran's left plantar warts have not been 
shown to cause limitation of function of the left foot.  
Pursuant to Diagnostic 7803, a 10 percent disability 
evaluation is assigned for an unstable superficial scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A higher, 
compensable disability evaluation is not available under 
Diagnostic Code 7803 as the veteran has not provided any 
medical evidence that shows that his left plantar warts are 
poorly nourished, ulcerated, or unstable.  

Nonetheless, under Diagnostic Code 7804, a 10 percent 
disability evaluation is assigned for a superficial scar 
which is painful upon examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803 7804 (2006).  The clinical records 
establish that throughout the rating period on appeal, the 
veteran has consistently complained that his plantar warts 
are painful.  On VA examination in June 2006, it was noted he 
had two large plantar warts in the arch area of the midfoot 
at the plantar surface.  He described pain in the foot with 
weight-bearing.  Tenderness to palpation was noted on 
physical examination.  It was also indicated that the plantar 
warts had mild to moderate effect on his daily activities.

The Board points out that the RO, in response to the Board's 
recent remand, and in VCAA letters prior to that time, 
requested that the veteran provide authorization to obtain 
additional medical records showing treatment for his left 
plantar warts.  However, the veteran failed to respond to 
repeated requests for this authorization.   See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.").  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his left plantar 
warts, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Indeed, on VA 
examination in June 2006, it was noted that there was no 
significant effect on his usual occupation.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that, with resolution of doubt 
in the veteran's favor, the evidence supports a 10 percent 
initial rating, throughout the rating period on appeal, for 
his left plantar warts, and no higher.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for Meniere's disease, 
including as secondary to his service-connected right ear 
hearing loss and/or tinnitus, so it must be denied.  
38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for Meniere's disease during his 
military service.  The Board also notes that the veteran 
denied experiencing dizziness at his separation examination.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with Meniere's disease at his 
discharge from service, then he would have at least mentioned 
this during his military separation.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's Meniere's disease was initially 
clinically demonstrated when he sought treatment in 2004.  In 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of the disability at issue, years 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his current Meniere's disease to his service.  
The Board acknowledges that the veteran and Dr. N. opined 
that the veteran's Meniere's disease was related to acoustic 
trauma during the veteran's service.  However, Dr. N. did not 
actually provide a diagnosis of Meniere's disease, finding 
instead that the veteran had symptoms consistent with 
Meniere's disease and that Meniere's disease was the 
suspected diagnosis.  Moreover, Dr. N did not provide a 
rationale for his opinion, and appears to have based his 
opinion on the history as related by the veteran, and not a 
review of the entire claims file.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  The veteran's 
unsubstantiated assertions cannot summarily be accepted as 
fact.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(and the presumption of credibility is not found to "arise" 
or apply to a statement of a physician based on a factual 
premise or history as related by the veteran).

In contrast, the June 2007 VA examiner, after a full review 
of the veteran's claims file and the medical literature, 
found that the veteran's Meniere's disease was not related to 
his military service, including his service-connected right 
ear hearing loss and tinnitus.  The VA examiner noted that 
the veteran's right ear hearing loss and tinnitus were due to 
acoustic trauma and noise exposure during service and noted 
that, according to the medical literature, neither acoustic 
trauma, nor noise exposure cause Meniere's disease.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Although the 
Board may not ignore medical opinion evidence, greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
case, the Board finds that the opinion of the VA examiner, 
who reviewed the veteran's claims folder and the relevant 
medical literature prior to finding that it was unlikely that 
the veteran's Meniere's disease was related to his military 
service, is of significant probative value.  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current Meniere's 
disease was incurred or aggravated during or as a result of 
his service in the military, including as secondary to his 
service-connected right ear hearing loss and tinnitus.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Therefore, the only evidence portending that the veteran's 
Meniere's disease is in any way related to his service-
connected right ear hearing loss and tinnitus, comes from him 
personally.  As a layman, the veteran simply does not have 
the necessary medical training and/or expertise to determine 
the cause of this.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a 10 percent initial disability rating for 
left plantar warts is granted, subject to the applicable law 
governing the award of monetary benefits.

Service connection for Meniere's disease, including as due to 
service-connected right ear hearing loss and tinnitus, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


